EXHIBIT 3
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------X
In re:                                                         :   Chapter 7
                                                               :
THEMA T. NORTON,                                               :   Case No. 17-42199 (ESS)
                                                               :
         Debtor.                                               :
                                                               :
---------------------------------------------------------------X
                                                               :
THEMA T. NORTON,                                               :   Adv. Pr. No. 20-01113
                                                               :
         Plaintiff,                                            :
                                                               :
         v.                                                    :
                                                               :
ECP PROPERTY II LLC, et al.,                                   :
                                                               :
         Defendants.                                           :
                                                               :
---------------------------------------------------------------X


        NATHAN CANN, pursuant to 28 U.S.C. § 1746, declares as follows:

        1.       I am an Authorized Person of ECP Property II LLC (“ECP”), one of the

defendants in this adversary proceeding. I am also named as a defendant in my personal capacity

in the adversary proceeding.

        2.       I make this declaration in support of the Defendants’ motion to dismiss the

amended Adversary Complaint Seeking Declaratory Judgment, Punitive Damages, and

Permanent Injunction [Adv. Doc. 19] (the “Amended Complaint”) filed by plaintiff/debtor

Thema Norton (“Debtor”), pursuant Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure, made applicable to this case by Rule 7012(b) of the Federal Rules of Bankruptcy

Procedure.




                                                        1
       3.      ECP holds a Judgment (the “Judgment”) against Riverrock Nehemiah Realty,

LLC (“Riverrock”), which was entered in a case before the Supreme Court of the State of New

York in Kings County styled ECP Property II LLC v. Riverrock Nehemiah Realty LLC, et al.,

Index Number 3763/12 (the “Foreclosure Action”). ECP does not hold a judgment against

Debtor Thema Norton (“Debtor”).

       4.      As more fully alleged in the case styled ECP Property II LLC v. Joseph S. Norton

et al., U.S. District Court for the Eastern District of New York Case No. CV-20-00303

(ILG)(VMS) (the “RICO Action”), Debtor participated in numerous acts intended to frustrate

ECP’s collection of the Judgment.

       5.      Every action I have undertaken on behalf of ECP to collect the Judgment,

including the filing of the RICO Action, was made in my role as agent for ECP for the benefit of

ECP.

       6.      As an Authorized Person of ECP, I am required to take every appropriate action

to collect the Judgment, including instructing counsel to file the RICO Action, for the benefit of

ECP.

       7.      To my knowledge, neither ECP nor Friedberg PC have ever had any direct contact

with Debtor.

       8.      I bear no malice toward Debtor, and none of my actions in prosecuting the

Foreclosure Action and the RICO Action has been motivated by malice toward Debtor.

       9.      I am a resident of the State of Colorado.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on February 26, 2021.




                                                2
      NATHAN CANN


By:         /s/ Nathan Cann
      Nathan Cann




  3
